25 F.3d 1049NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
John POPE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 93-4153.
United States Court of Appeals, Sixth Circuit.
May 16, 1994.

1
Before NORRIS and DAUGHTREY, Circuit Judges, and GILMORE, Senior District Judge.*

ORDER

2
John Pope appeals a district court order denying his motion to vacate sentence filed pursuant to 28 U.S.C. Sec. 2255.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In 1988, Pope pleaded guilty to one count of possession with intent to distribute cocaine base in violation of 21 U.S.C. Sec. 841(a)(1).  The district court sentenced Pope to one hundred and twenty-one months of imprisonment and five years of supervised release.  Pope did not file a direct appeal from his conviction or sentence.  In 1990, Pope filed a motion to vacate sentence, which the district court denied as meritless.  This court affirmed the district court's judgment on appeal.


4
In 1992, Pope filed a second motion to vacate sentence, in which he alleged that:  1) the district court did not comply with Fed.R.Crim.P. 32(c)(3)(D) at sentencing;  2) the district court improperly denied him a reduction in his sentence guideline range for a mitigating role in his offense;  and 3) the district court improperly relied on certain relevant conduct in computing his sentence guideline range.  The district court determined that his claims were without merit and denied the petition.  Pope has filed a timely appeal.


5
Upon review, we conclude that the district court properly denied Pope's motion.  Pope has not shown a fundamental defect in the proceedings that inherently resulted in a complete miscarriage of justice or an error so egregious that it amounted to a violation of due process.   United States v. Todaro, 982 F.2d 1025, 1028 (6th Cir.)  (per curiam), cert. denied, 113 S. Ct. 2424 (1993).


6
Accordingly, we affirm the judgment for the reasons set forth in the district court's opinion and order filed on September 17, 1993.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation